Citation Nr: 1048225	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  00-06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Phoenix, 
Arizona, Regional Office (RO) which determined that the Veteran 
had not submitted a well-grounded claim of entitlement to service 
connection for a right knee disorder and denied the claim.  In 
April 2001, the RO reviewed the Veteran's claim on the merits and 
again denied service connection for a right knee disability.  In 
March 2002, the Veteran was afforded a hearing before a Veterans 
Law Judge.  The Veterans Law Judge who conducted the hearing is 
no longer employed at the Board.  A transcript of that hearing is 
of record.  In December 2003, the Board remanded the claim for 
additional development.  In April 2006, the Veteran testified at 
a personal hearing before the undersigned.  A transcript of that 
hearing is of record.

In June 2006 the Board denied service connection for a right knee 
disability.  The Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In February 2008 the Court granted 
the Parties' Joint Motion for Remand, vacated the Board's June 
2006 decision, and remanded the appeal for additional action.  

The Board again remanded the appeal for additional development in 
June 2009.  It has been returned for further appellate 
consideration.


FINDING OF FACT

Current right knee manifestations are not related to a disease or 
injury in service, and are not due to or aggravated by a service-
connected disability.




CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, and osteoarthritis may not be presumed to have 
been so incurred; right knee disability is not proximately due to 
or the result of a service-connected disease or disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2001 discussed the evidence necessary 
to support a claim for service connection.  The Veteran was asked 
to identify evidence showing treatment for a right knee 
disability from service.  He was told that VA would make 
reasonable efforts to help him obtain supportive evidence.

An August 2001 letter also asked the Veteran to identify evidence 
supportive of his claim.   

In April 2004 the Veteran was asked to provide sufficient 
information concerning a previously identified medical provider, 
to include a release.  This letter listed the evidence of record 
and told the Veteran how VA would assist him in obtaining 
additional relevant evidence.  

In August 2009 the Veteran was asked to identify evidence showing 
that his right knee disability had existed since service.  He was 
invited to submit relevant treatment records.  The evidence 
necessary to establish service connection was discussed.  The 
Veteran was also told how VA would assist him in obtaining 
evidence.  This letter also discussed the manner in which VA 
determines disability ratings and effective dates.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified 
treatment records have been associated with the claims file.  The 
Veteran was afforded the opportunity to testify before the 
undersigned, and prior to that, another Veterans Law Judge.  VA 
examinations have been carried out.  The Board finds that the 
most recent examination was adequate in that the examiner 
reviewed the record, interviewed the Veteran, and performed an 
appropriate physical examination prior to providing his 
conclusions.  The report of the 2009 examination is thorough and 
consistent with contemporaneous treatment records.  In short, the 
Board finds that the examination report is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim). 

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

II.  Analysis

Pertinent Law and Contentions

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

The Veteran contends that service connection is warranted for a 
right knee disability.  Specifically, he has submitted statements 
and provided testimony in which it is his primary assertion that 
his right knee was injured during service in the same automobile 
accident in which he injured his back and ankle.  He points out 
that he is service-connected for those disorders.  Similarly, he 
asserts that his right knee was injured in that accident and has 
bothered him ever since.  In the alternative, he asserts that his 
current right knee problems are secondary to his service-
connected back condition.  He notes that he has been told that 
his right leg is shorter than his left, and he believes that this 
resulted from the in-service back injury, and that ultimately a 
resulting gait disturbance developed into a knee disorder.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to 
have been incurred or aggravated if it is manifested to a 
compensable degree within a year of the Veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2010).  This includes 
disability made chronically worse by service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre- aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made. This had not been 
VA's practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Facts

Review of the service treatment records reflects that the Veteran 
was treated during service for Achilles tendon problems in 1974 
and for back injuries sustained in an October 1976 automobile 
accident.  These documents do not reflect treatment or complaints 
involving the right knee.  They do show that the Veteran reported 
tingling in the right leg with no bladder or bowel difficulty.  
In April 1977, the Veteran appeared before a Medical Board on the 
orthopedic service at Naval Regional Medical Center with a 
diagnosis of chronic lumbosacral strain, with no evidence of 
herniated nucleus pulposus.  His complaints at that time 
pertained only to his low back.  Physical examination was 
entirely within normal limits except for the low back.

During VA orthodpedic examinations in October 1980 and February 
1984 for his back, and a February 1995 general examination for 
his back, the Veteran did not report nor was he shown to have 
knee problems, although he did report right leg numbness.  

Post service private and VA records show that the Veteran 
continued to be seen for his back problems over the years.  
However, no right knee symptoms were noted for many years.  In 
January 1995, the Veteran complained of low back pain/spasm and 
numbness radiating into the right leg and calf.  He also reported 
multi-joint pain of 10 to 14 years duration.  In 1996 and 1997, 
the Veteran was shown to have seizure disorder and peripheral 
neuropathy in the distal lower extremities of uncertain etiology.  
He complained during a February 1997 VA examination of off and on 
again right knee pain since service.  He also reported having a 
right knee brace for a few months which helped with stability.  
Examination of the right knee showed no objective findings.

During an April 2000 VA examination, the Veteran gave a history 
of experiencing pain in the right knee at the time of the in-
service car accident.  He said he had used a brace for about 10 
years.  He also stated that at the time of this examination, the 
knee hurt on a daily basis.  He noted that motion was limited, 
that his knee popped, and that there was giving way if he did not 
have on the knee brace.  He indicated that he had fallen in the 
past.  He stated that there was swelling, weakness, and 
fatigability.  The examiner also noted that the Veteran had right 
ankle complaints.  He indicated that the motor vehicle accident 
exacerbated the Veteran's right ankle injury as he had already 
been treated for a partial tear in the Achilles tendon.  He also 
noted that an X-ray study in December 1996 had been negative.  On 
examination the right knee demonstrated slight tenderness 
anterolaterally about the joint line.  Cruciate and collateral 
ligaments were stable, with no crepitation palpated on active 
motion, and with no effusion.  McMurray testing was negative. The 
Veteran complained of some discomfort about the anterior and 
medial knee, but actually pointed several inches below the joint 
line.  Range of motion was from zero degrees of extension to 120-
125 degrees of flexion.  Right knee strain with mild functional 
impairment was assessed.  With respect to the causation of the 
Veteran's right knee condition, the examiner noted that the 
service-connected lumbosacral strain did not cause the right knee 
condition.  He indicated that the Veteran gave a history that 
included right knee pain immediately after the in-service motor 
vehicle accident and so, "if true," that would make the right 
knee condition related to the auto accident and not to the lumbar 
spine condition.

Additional VA records from later in the 2000 calendar year 
reflect that osteoarthritis of the right knee was diagnosed with 
mild medial ligament laxity.  The Veteran said that he had been 
told that his right leg was shorter than his left.  A July 2000 
outpatient record from a VA rheumatology clinic reflects the 
Veteran's complaint of knee pain since 1977 with no known direct 
trauma to the knee, but notes that he sustained a torn Achilles 
tendon in 1974 and a " 'crushing' lumbar back injury" in 1976.  

The Veteran provided testimony at a hearing in 2002 and most 
recently, in April 2006.  He reiterated his contentions that his 
right knee problems were either associated with the in-service 
car accident or was secondary to his low back condition.

An additional VA examination was carried out in November 2009.  
The examiner noted that the claims file was reviewed.  He recited 
the Veteran's pertinent history.  The Veteran reported that he 
began to have right knee pain in 1980 and that he was given a 
hard brace in 1990.  He endorsed giving way, pain, stiffness, 
decreased speed of motion, swelling, and tenderness.  He related 
that he had flare-ups every two to three weeks which lasted one 
to two days.  The examiner noted that the Veteran had retired in 
1993 based on back pain and arthritis.  The diagnosis was mild 
enthesopathy within the patella.  The examiner opined that it was 
less likely than not that the current right knee condition had 
its onset during active service, was etiologically related to the 
Veteran's in-service motor vehicle accident, or increased in 
severity beyond its natural progression due to chronic 
lumbosacral strain, right ankle/Achilles' strain, or other 
service-connected disabilities.  He reasoned that the Veteran's 
injury in service including the motor vehicle accident was 
minimal.  He indicated that the Veteran's problems started later, 
along with involvement of the joints including both shoulders, 
ankles, and the left knee.  He also noted that the Veteran had 
rheumatoid arthritis and ankylosing spondylitis causing 
generalized joint problems and that he received active therapy 
from a rheumatologist for that.  He concluded that it was more 
likely that the right knee condition was related to those chronic 
conditions.

Discussion

Having carefully reviewed the record, the Board concludes that 
service connection for a right knee disability is not warranted.  
The Board acknowledges that the Veteran was involved in a motor 
vehicle accident in service.  However, he was treated for back 
injuries following that incident and the records do not reflect 
any diagnosis, complaint, or abnormal finding pertaining to his 
right knee.  Moreover, on Medical Board in 1977, the Veteran's 
complaints did not include those referable to his right knee but 
pertained to his back.  Physical examination at that time was 
entirely normal except for his back.  

Following service, the Veteran sought treatment for back 
complaints.  Notably, the record reflects knee complaints dating 
to 1997, when the Veteran reported on-and-off right knee pain 
since service and indicated that he had been using a brace for a 
few months.  In 2000, he reported that he had used a brace for 
about 10 years.  A diagnosis of osteoarthritis dates to 2000.  
Thus, as osteoarthritis was not shown to be manifest to a 
compensable degree within one year of the Veteran's discharge 
from service, presumptive service connection is not warranted 
under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Regarding consideration of this claim under 38 C.F.R. § 3.303(b), 
as noted above, there is no indication in the Veteran's service 
treatment records of a chronic right knee disability.  Moreover, 
while the Veteran's postservice statements as to having right 
knee pain ever since service have been considered, consideration 
has also been given to the fact that he did not report right knee 
problems in service and was found by the Medical Board in 1977 to 
have a completely normal physical examination except for his 
back.  In addition, the Veteran did not report nor was he shown 
to have knee problems during VA orthopedic examinations in 
October 1980, February 1984 and February 1995 (although he did 
report right leg numbness).  

The Board has considered the decision in Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United 
States Court of Appeals for the Federal Circuit determined that 
the Board erred by finding that a claimant's report of in-service 
symptoms lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time.  
However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of any reference to the alleged injuries during 
service.  Rather, it is relying on the fact that the Veteran 
specifically had no knee findings or complaints at the time of 
the 1977 Medical Board or at VA examinations in October 1980, 
February 1984 and February 1995.  Rather, the first documented 
post-service complaints of right knee symptoms date to 1997.  The 
fact that the first medical notation of right knee complaints is 
many years after service is evidence that there has not been 
continuity of symptomatology, and it weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
short, after considering the evidence in its entirety, the Board 
does not find the Veteran's assertions that he sustained a right 
knee injury in service and experienced a continuity of 
symptomatology thereafter to be credible.  Accordingly, the Board 
finds that the weight of evidence does not establish service 
connection under the provisions of 38 C.F.R. § 3.303(b) for a 
chronic right knee disability in service or continuity of 
symptomatology after service.    

Furthermore, the weight of medical evidence does not relate the 
Veteran's right knee disability, diagnosed many years after 
service, to service.  38 C.F.R. § 3.303(d).  In this regard, 
consideration has been given to the April 2000 VA examiner's 
statement that "By history to me today, [the Veteran] states the 
right knee hurt immediately after the motor vehicle accident [in 
service] and so, if true, that would make the right knee 
condition related to the motor vehicle accident and not to the 
lumbosacral strain".  However, this statement appears to be 
based not on the objective evidence and review of his medical 
history, but on his reported history of having sustained a knee 
injury in service and of having experienced chronic pain since 
that time.  In this regard, as is explained above, the Board does 
not find the Veteran's assertions in this regard to be credible 
and it is clear that the April 2000 VA examiner's opinion 
relating the Veteran's right knee condition to service is 
contingent upon the veracity of these assertions.  

Moreover, the Board further notes that it is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is based upon an inaccurate factual 
background.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(holding that the Board may reject a medical opinion that is 
based on facts provided by the Veteran that have been found to be 
inaccurate or that are contradicted by other facts of record); 
see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance 
on a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility).  See also Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively upon 
the recitations of a claimant).  For these reasons, the April 
2000 examiner's opinion is of limited probative value.  

There is also the November 2009 VA examination report wherein the 
examiner diagnosed right knee strain and concluded that the 
Veteran's right knee disability was less likely than not related 
to service, was etiologically related to the in-service accident, 
or increased in severity beyond its natural progression due to 
chronic lumbosacral strain or other service-connected 
disabilities.  He fully discussed the rationale for his 
conclusion, noting that the problems started not with the motor 
vehicle accident but later, along with involvement of other 
joints.  In essence, the VA examiner provided reasoned opinions, 
based on complete review of the record, interview, and 
examination.  In assigning high probative value to this opinion, 
the Board notes that the examiner had the claims file for review, 
specifically discussed evidence contained in the claims file, 
obtained a history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that he 
misstated any relevant fact.  For these reasons, the Board finds 
the November 2009 VA examiner's opinion to be of greater 
probative value that the April 2000 VA examiner's opinion.  Thus, 
the Board finds that the weight of evidence does not establish 
service connection for a right knee disability on a direct basis 
under 38 C.F.R. § 3.303(d).  

Regarding the claim on a secondary basis, the Veteran also 
contends that the in-service back injury resulted in the right 
leg being shorter than the left and that the alleged gait 
disturbance ultimately resulted in a right knee disorder.  See 
38 C.F.R. § 3.310.  Here again, however, the weight of the 
evidence is against the grant of service connection for a right 
knee disability.  While the Veteran has alleged that his right 
leg is shorter than the left, such gait disturbance is not 
clinically documented.  Moreover, no clinical statement is of 
record that purports to relate any such gait disturbance to 
current right knee diagnoses.  Once the Veteran goes beyond the 
description of symptoms to expressing an opinion that involves a 
question of medical causation, competent medical evidence is 
required to substantiate the claim because the question of 
medical causation is not capable of lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
addition, the April 2000 VA examiner specifically stated that the 
Veteran's right knee problems are not related to the low back 
condition, and the November 2009 examiner also concluded that the 
current right knee disability is unrelated to service-connected 
disability. 

In conclusion, the Board finds that the evidence in this case is 
not in a state of relative equipoise; rather, for the reasons 
provided above, the preponderance of the evidence is against the 
claim on both a direct and secondary basis.  Consequently, the 
benefit of the doubt rule is not for application and the claim 
for service connection for a right knee disability must be 
denied.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.310.




ORDER

Entitlement to service connection for a right knee disability is 
denied.



____________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


